DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s response filed August 4, 2021 is acknowledged.
Claims 1, 3-6, 8, 9, 11-17, and 19-21 are pending in the application.
Claims 1, 3-6, 8, 9, 11-17, and 19-21 are examined below.
The examiner for this application has changed.  Please note that the examiner of record is now Jamie Kucab.
Based on a comparison of the PGPub US 2019/0385162 A1 with applicant’s originally submitted specification, the PGPub appears to be a fair and accurate record of the applicant’s specification. Therefore, references to applicant’s specification will typically be made by this examiner as references to the PGPub. Unless otherwise noted, references to applicant’s specification as published via PGPub will be in the format [####], and references to applicant’s specification as filed will be in the format ¶## or by page and line number.
The notations in the immediately preceding paragraph apply to any future office actions from this examiner.
	
Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Information Disclosure Statement
The attached information disclosure statements are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed on May 24, 2019 are objected to under 37 CFR 1.84. Applicant's drawings appear to include color or grayscale images. These color or grayscale images have rendered poorly upon conversion from PDF to TIFF (see PAIR or the PGPub of the application). See PDF Guidelines for EFS-Web (2008).1 See also MPEP 608.02.VII regarding photographs and grayscale drawings. See also MPEP 608.02.VIII regarding color drawings or photographs.
The above objection to the drawings is held in abeyance pending prosecution on the merits. Presentation of arguments relative to the objection will be construed as a request to withdraw abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 8, 9, 11, 12, 15-17, 19, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 3, 4, 8, 9, 11, 12, 15-17, 19, and 21, the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites receiving a plurality of transaction amounts, generating a sum proof indicating the transactions are balanced, obtaining signatures from each of the accounts corresponding to the transactions, and transmitting the transaction amounts, sum proof, 
Independent claims 9 and 17 contain limitations similar to claim 1 and are therefore rejected using the same rationale.
The dependent claims (except 5, 13, and 20) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101. The additional limitations added by these claims fail to either integrate the claims into a practical application or add an inventive concept. Viewing the additional elements of the dependent claims as a combination does not add anything further than the individual elements. Therefore, the dependent 

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 12-15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, applicant’s recitation “wherein: … the plurality of transactions are verified by the one or more second blockchain nodes based on the plurality of encrypted transaction amounts, the plurality of digital signatures, the sum proof, and the plurality of range proofs” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear whether this is a positively recited method step. On one hand, the recitation is present in the claim and claims are interpreted with an eye toward giving effect to all terms in the claim. And it would be further unclear how to interpret this recitation if it were not treated as positively recited method step. On the other hand, the recitation is couched in a wherein clause and employs passive language as opposed to the active language employed with the other method steps. Therefore, it would have been unclear to a person having ordinary skill 
Regarding claim 12, applicant’s recitation “wherein: … the plurality of transactions are verified by the one or more second blockchain nodes based on the plurality of encrypted transaction amounts, the plurality of digital signatures, the sum proof, and the plurality of range proofs” would have been unclear to a person having ordinary skill in the art at the time of the invention. Claim 12 is direct to the first blockchain node. The second blockchain node is not explicitly recited as an element of the invention. However, claim 12 adds details of functionality of the second node, and it would be further unclear how to construe this recitation if the second node is not regarded as an element of the claim. Therefore, it would have been unclear to a person having ordinary skill whether the second node was or was not an element of the invention. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting the second node to be an element of claim 12 in order to maintain consistency with method claim 4 and to avoid further lack of clarity as to how this recitation would otherwise be construed. 
Claims 13, 14, 19, and 20 contain language similar to the recitation in claim 12 discussed in the immediately preceding paragraph, and claims 13, 14, 19, and 20 are rejected for reasons similar to those discussed above.
Regarding claim 15, this dependent claim requires that “the encryption of each of the transaction amounts comprises a homomorphic encryption,” however, claim 9 from which this claim depends already requires “encrypting, according to a homomorphic encryption process, each transaction amount.” Therefore, one of ordinary skill would be unclear as to what further limitation is required by claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8, 9, 11-17, and 19-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/870,662. Although the conflicting claims are not identical, they are not patentably distinct from each other because they differ merely in terminology, nonfunctional descriptive material, intended use, etc. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the 101 rejection, applicant argues that the present amendment integrates the abstract idea into a practical application. The examiner respectfully disagrees for at least the reason that no result is accomplished until dependent claims 5, 13, and 20. However, the examiner concurs that execution of the transaction (claims 5, 13, and 20) constitutes a practical integration of the abstract idea, and the rejection is withdrawn for these claims and their dependents.
The prior art rejection of the previous office action has been withdrawn in response to applicant’s amendment.
The double patenting rejections have been modified in response to applicant’s amendment.

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Feeney (US 2016/0162897 A1) discloses a cryptocurrency authentication method utilizing a private key and an audit chain.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References considered pertinent to applicant’s disclosure are listed on form PTO-892. All references listed on form PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.uspto.gov/sites/default/files/ebc/portal/efs/pdf-guidelines.pdf